DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 12-15 are objected because these claims recite “The method of claim 11...” These claims lack antecedent basis for “method”. These claims should recite “The control method of claim 11…”. Appropriate correction is required.
Allowable Subject Matter
Each of claims 2-6 and 12-15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 7-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Young et al. (Publication KR20180015926A 2018-0214 hereinafter Young). Note: English translation is attached. It is also submitted by the applicant on 3/11/21 - 25 pages in an IDS of 3/11/21.

With regard to claims 1, 11, Young teaches a cooking device, a control method comprising <para 0015, fig 1>: 
a driving device configured to cook food to be cooked <control unit, fig 4 item 450 para 0015>; 
an input device configured to receive, from a user, a control command for a cooking operation of the cooking device <para 0066 fig 3 item 331, fig 4 item 431, fig 7A a portable device can also be connected for input para 0042>; 
an imaging device configured to photograph the food to be cooked <a camera can be provided for taking a photograph para 0015-0016>; and 
a processor configured to control the driving device such that a cooking operation corresponding to the inputted control command is performed <controller is provided for performing cooking instructions para 0060-0063>, 
wherein the processor is further configured to control the imaging device such that the food to be cooked is photographed, analyze each of a plurality of frames of the photographed image to generate an edited image, and generate cooking content by using the edited image and the inputted control command <image can be analyzed of a moving image and produces edited images of thumbnails para 0061-0063 and cooking can be performed according to use and according to the image para 0120-0121, 130-135>. 

With regard to claim 7, this claim depends upon claim 1, which is rejected above. In addition, Young teaches wherein the processor is further configured to generate the cooking content so that the edited image includes at least one of an image and a script corresponding to the inputted control command <thumbnail included the image that is input para 0015-0016, 0061-0063>. 
 
With regard to claim 8, this claim depends upon claim 1, which is rejected above. In addition, Young teaches the device further comprising: 
a communication device communicable with an external server <para 0176, fig 4 item 490>, 
wherein the processor is further configured to receive a cooking content from the external server <external device can be a server para 0075>, extract a control command from the received cooking content, and control the driving device to perform a cooking operation corresponding to the cooking content based on the extracted control command <command can be obtained from a potable terminal or server para 0075-0080>.
  
With regard to claim 9, this claim depends upon claim 8, which is rejected above. In addition, Young teaches the device further comprising: 
a display <para 0097>, 
wherein the processor is further configured to receive a plurality of thumbnails corresponding to each of a plurality of cooking content from the external server, control the display to display the plurality of thumbnails, receive one of the plurality of thumbnails selected from the user, and receive cooking content corresponding to the selected thumbnail from the external server <cooking content can be provided according to thumbnail images para 0130-0133>. 
 
With regard to claim 10, this claim depends upon claim 9, which is rejected above. In addition, Young teaches wherein the processor is further configured to extract an edited image from the received cooking content, control the display to display the extracted edited image, and based on receiving identification from a user about whether to process the displayed edited image, control the driving device to perform a cooking operation corresponding to the received cooking content <cooking can be performed according to content and the displayed thumbnail para 0151-0154, 0160-0169>..

 
With regard to claims 2, 12, these claims depend upon claims 1, 11 respectively, which are rejected above. In addition, XX teaches wherein the processor is further configured to identify a frame of which a change compared to a previous frame is greater than or equal to a predetermined ratio by analyzing each of the plurality of frames of the photographed image, and generate the edited image by using the identified frame.
  
With regard to claims 3, 13, these claims depend upon claims 1, 11 respectively, which are rejected above. In addition, XX teaches wherein the processor is further configured to identify a frame of which a change compared to a previous frame is greater than or equal to a predetermined ratio by analyzing each of the plurality of frames of the photographed image, and generate the edited image by using the identified frame and a predetermined number of frames 30after the identified frame.
  
With regard to claims 4, 14, these claims depend upon claims 1, 11 respectively, which are rejected above. In addition, XX teaches wherein the processor is further configured to, based on receiving, from the user, a cooking mode command composed of a plurality of control commands, generate the edited image using the frame of a time point at which the operation of the driving device changes according to each of the plurality of control commands.
  
With regard to claims 5, 15, these claims depend upon claims 1, 11 respectively, which are rejected above. In addition, XX teaches wherein the processor is further configured to identify a function corresponding to the inputted control command among a plurality of functions of the cooking device, select some frames among a plurality of frames of the photographed image according to a predetermined criterion corresponding to the identified function, and generate the edited image using the selected frame.
  
With regard to claim 6, this claim depends upon claim 1, which is rejected above. In addition, XX teaches wherein the processor is further configured to, based on additionally receiving a control command from a user during the cooking operation, generate the edited image by adding a frame at a time point when the additional control command is input, and generate the cooking content by adding the additional control command. 
 
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173